Citation Nr: 1544348	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  09-14 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to October 2001, from November 2002 to September 2003, and from September 2006 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran testified in February 2010 before a Decision Review Officer (DRO) and the hearing transcript is associated with the record.

In May 2011, the Board remanded the case for a hearing before a member of the Board at the RO.

In August 2011, the Veteran and his spouse testified at a hearing before an undersigned Veterans Law Judge (VLJ) at the RO.  A hearing transcript is associated with the record.

In November 2011, the Board denied entitlement to service connection for PTSD.  

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the August 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).

In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place after he was provided a new travel board hearing.  Therefore, in a June 2014 decision, the Board vacated the November 2011 decision as it pertained to entitlement to service connection for PTSD.  It is noted that the remainder of the November 2011 Board decision remained undisturbed as it pertained to other matters.

In August 2014, the Board remanded the issue of entitlement to service connection for PTSD to the RO for scheduling a new Travel Board hearing.

In August 2014, the Board remanded the issue of entitlement to service connection for PTSD for a new hearing before a member of the Board at the RO.

In April 2015, the Veteran and his spouse testified at a hearing before an undersigned Veterans Law Judge (VLJ) at the RO.  A hearing transcript is associated with the record.  At this hearing, the Veteran waived his right to a third hearing with a VLJ who would be assigned to a panel to decide his appeal in accordance with Arneson v. Shinseki, 24 Vet. App. 379 (2011).  See Transcript at 2.  It is noted that the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2011).  Unless waived, as here, a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson, supra. (2011).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent statement of the case (SOC) or supplemental statement of the case (SSOC) addressing the current appeal was furnished to the Veteran in October 2010.  Additional pertinent evidence has been received since the October 2010 SSOC includes pertinent VA outpatient records and the report of a July 2015 mental orders examination.  The Board may not consider evidence in the first instance without a waiver from the appellant or his representative.  38 C.F.R. § 20.1304(c)  (2013).  As neither the appellant nor his representative provided such a waiver, this evidence must be considered by the RO before the Board may consider it.

Accordingly, the case is REMANDED for the following action:

The AOJ should consider all new evidence received since the October 2010 supplemental statement of the case, and adjudicate the claims. If the benefit sought remains denied, provide the Veteran with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


												
            DAVID L. WIGHT 		     ROBERT SCHARNBERGER
           Veterans Law Judge                                  	  Veterans Law Judge
     Board of Veterans' Appeals                                   Board of Veterans' Appeals



	____________________________				
MICHAEL LANE
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




